DETAILED ACTION
Allowable Subject Matter
The indicated allowability of claims 1 and 8 is withdrawn in view of the newly discovered reference(s) to Akiba et al. (“Akiba”) US PG-Pub 2010/0301459.  Rejections based on the newly cited reference(s) follow.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening.
3.	The following is a statement of reasons for the indication of allowable subject matter: None of the cited art discloses wherein the second passivation layer further comprises first insulating layer over the at least two PPI lines and the first passivation layer; and a silicon layer ver the first insulating layer, wherein a ratio of a thickness of first insulating material and                                     a thickness of the silicon nitride material ranges from about 1:1 to about1:3 as required in dependent claim 2.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiba.
Akiba discloses in Figs. 1-32 a semiconductor device comprising: a first passivation layer (e.g. element 2/16) over a substrate; at least two post passivation interconnect (PPI) lines (e.g. element 17) over the  first passivation layer, wherein a top portion (e.g. element 17b shown in Figs. 3 and 7) of each of the at least two PPI  lines has a rounded shape; a second passivation layer (e.g. element 3) capable of being configured to cause stress (¶[0087) the at least two PPI lines -- note that materials of metallic element 17 have high thermal expansion compared to that materials of non-metallic element 3 causing stress; and a polymer material ( e.g. element 5 shown in Fig. 32, ¶¶[0154-0159]) over the second passivation  layer and filling a trench (e.g. between adjacent elements 17 shown in Fig. 32) -- note that element 3 is not shown in Fig. 32, however Akiba suggests interposing element 3 between elements 17 and 5, (¶[0159) -- between adjacent PPI lines of the at least two PPI  lines.    
Re claim 4, Akiba discloses wherein each of the at least two PPI lines below the top portion has tapered sidewalls (e.g. element 17c shown in Figs. 3 and 7).  
Re claim 6, Akiba discloses wherein an angle from a top surface of the first passivation layer to a sidewall of a first PPI line of the at least two PPI lines ranges from 95 degrees to 100 degrees (see annotated element OBTS which is an obtuse angle shown in Fig. 8 below).   

    PNG
    media_image1.png
    600
    846
    media_image1.png
    Greyscale
7.	Claim(s) 8-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiba.
Akiba discloses in Figs. 1-32 a semiconductor device comprising: a first passivation layer (e.g. element 16/2) over a  substrate; a post passivation interconnect (PPI) line (e.g. element 17) over the first  passivation layer, wherein the PPI line comprises: a first portion having tapered sidewalls (e.g. element 17c shown in Figs. 3 and 7), and a second portion (e.g. element 17b) over the first portion, and the second  portion has a curved shape (e.g. element 17b shown in Figs. 3 and 7); a second passivation layer (e.g. element 3), wherein the second passivation layer is capable of being configured to stress over the PPI line -- note that materials of metallic element 17 have high thermal expansion compared to that materials of non-metallic element 3 causing stress; and  a protection layer (e.g. element 5 shown in Fig. 32, ¶¶[0154-0159]) over the second passivation layer -- note that element 3 is not shown in Fig. 32, however Akiba suggests interposing element 3 between elements 17 and 5, (¶[0159) -- wherein a bottom (e.g. bottom most of element 5 shown in Fig. 32) most surface of the protection layer is closer to the first 
Re claim 9, Akiba discloses an interconnect structure (e.g. element 13) between the first passivation layer and the substrate.    
Re claim 10, Akiba discloses wherein the PPI line is electrically connected to the interconnect structure.   
 Re claim 11, Akiba discloses a conductive pad (e.g. element 11) electrically connected to the interconnect structure; and a bump (e.g. element 18) offset from the conductive pad, wherein the PPI line electrically connects the bump and the conductive pad.    
 Re claim 14, Akiba discloses wherein an angle from a sidewall of the first portion to a top surface of the first passivation layer ranges from 95 degrees to 100 degrees (see annotated element OBTS which is an obtuse angle shown in Fig. 5 below).      
 Re claim 15, Akiba discloses wherein the second passivation layer comprises a plurality of insulating layers (¶[0092]).
8.	Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiba.
Akiba discloses in Figs. 1-32 a semiconductor device comprising: an interconnect structure (e.g. element 13);  a plurality  of conductive pads (e.g. element 11) electrically connected to the interconnect structure; a plurality of bumps (e.g. element 18);  a plurality of redistribution lines (RDLs) (e.g. element 17) wherein each  RDL of the plurality of RDLs electrically connects a conductive pad of the  plurality of conductive pads to a corresponding bump of the plurality of bumps, and a surface (e.g. element 17b shown in Figs. 3 and 7) of each RDL of the plurality of RDLs farthest from the  interconnect structure is curved; and a protection 
Re claim 17, Akiba discloses a passivation layer (e.g. element 3) between the plurality of RDLs and the protection layer -- note that element 3 is not shown in Fig. 32, however Akiba suggests interposing element 3 between elements 17 and 5, (¶[0159).    
Re claim 18, Akiba discloses a passivation layer (e.g. element 2/16) between the plurality of RDLs and the interconnect structure.    
Re claim 19, Akiba discloses wherein a first conductive pad of the plurality of conductive pads is offset from a first bump of the plurality of bumps, and the first conductive pad is electrically connected to the first bump by a first RDL of the plurality of RDLs.    
Re claim 20, Akiba discloses wherein each of the plurality of RDLs comprises tapered sidewalls (e.g. element 17c shown in Figs. 3 and 7).     

    PNG
    media_image2.png
    618
    983
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3, 5, 7, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiba.
Akiba teaches wherein the polymer material between the at least two PPI lines is free of a void (Figs. 5, 6, 23, 24 and 32). 
Regarding the requirement that the at least two redistribution lines being separated from each other or the height of the PPI lines at the recited range of claims 3 and 7, Akiba discusses the advantages of   employing a desired pitch/height (¶¶[0084 and 0088), but does not specifically discloses the recited range. However, Applicant has not disclosed that the range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. It has been held that range differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 

Re claim 15, the recitation calling for, “… wherein the second passivation layer comprises a plurality of insulating layers” is considered as duplication of useful parts. Duplication of parts was held to have been obvious. St. Regis" Paper Co. v. Beemis Co. Inc. 193 USPQ 8, 11 (1977); In re Harza 124 USPQ 378 (CCPA 1960).  
Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US PG-Pub 2014/0264866) teaches an interconnect structure and method of forming interconnects and vertical interconnect accesses which involve high-aspect ratio structures.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893